Citation Nr: 1604469	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  13-09 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for posttraumatic stress disorder.

2.  Whether new and material evidence has been received to reopen the claim of service connection for a lumbar strain.

3.  Entitlement to service connection for a lumbar spine disability, other than lumbar strain.

4.  Entitlement to service connection for a left hand disability.

5.  Entitlement to service connection for an upper back disability.

6.  Entitlement to service connection for a left knee disability.

7.  Entitlement to service connection for a right knee disability.

8.  Entitlement to service connection for an acquired psychiatric disorder.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to August 1986 and from March 2003 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In October 2015, the Veteran testified before the undersigned at a Board hearing held via videoconference.  A transcript of that hearing is of record.

The Veteran additionally perfected an appeal as to the issues of service connection for double vision, erectile dysfunction, hypertension, insomnia, panic disorder/agoraphobia, schizophrenia, delusional disorder, amnesia, obsessive disorder, major depression, and migraines.  However, he withdrew his appeal as to those issues prior to certification of the present appeal to the Board.  Therefore, those issues are no longer in appellate status.  See 38 C.F.R. § 20.204 (2015).

The Board notes that the Veteran originally filed a service connection claim for posttraumatic stress disorder (PTSD), major depression, and other psychiatric disorders.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  A major depressive disorder has been reasonably raised by the record.  However, as the Veteran has withdrawn his appeal of such issue, the Board limits its consideration of the psychiatric disorders claim to that of service connection for PTSD.

In December 2006, the RO previously denied service connection for a lumbar strain, which appears to be a diagnosis that is different from at least one current lumbar spine disorder raised by the record.  As established by the Federal Circuit, a newly diagnosed disorder, whether or not medically related to a previously diagnosed disorder, cannot be the same claim when it has not been previously considered.  Ephrain v. Brown, 82 F.3d 399 (Fed. Cir. 1996); see Boggs v. Peake, 520 F.3d 1330  (2008).  Thus, the current claim of service connection for a lumbar spine disability has been bifurcated as shown on the title page.  Any lumbar spine disorder other than a chronic lumbar strain will be treated as a new claim on appeal.

The issues of service connection for a lumbar disability (other than a lumbar strain), left hand disorder, a cervical spine disorder, and a left and right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 2006 rating decision reconsidered a June 2006 rating decision denying service connection for PTSD and a lumbar strain.  The December 2006 rating decision continued the denial of the claims.  The Veteran did not timely appeal the December 2006 decision nor did he submit new and material evidence within the one-year period following notice of the decision.

2.  Subsequent to the June 2006 rating decision, VA associated with the claims file official service department records that are relevant to the issue of service connection for PTSD and were in existence at the time of the June 2006 and December 2006 rating decisions.

3.  The evidence received since the December 2006 rating decision as to the issue of service connection for a lumbar strain is cumulative in nature and repetitive of facts that were previously considered. 

4.  A psychologist with whom VA has contracted has confirmed that a claimed stressor is adequate to support a diagnosis of PTSD and is related to the Veteran's fear of hostile military or terrorist activity arising from his active service in Iraq.

5.  A claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.


CONCLUSIONS OF LAW

1.  The December 2006 rating decision that denied service connection for PTSD and a lumbar spine disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2006). 

2.  The criteria for reconsideration of the August 2005 claim (June and December 2006 rating decisions) of service connection for PTSD have been met.  38 C.F.R. § 3.156(c) (2015).

3.  New and material evidence has not been received to reopen the claim of service connection for a lumbar strain. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  PTSD was incurred in wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in November 2009.  The claims were last adjudicated in February 2013.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims.  Additionally, Social Security Administration records were also associated with the claims file.  The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.  

The Veteran underwent a VA PTSD examination in February 2013.  This examination is found to be adequate, and any inadequacy is cured by the favorable outcome decided herein.

Finally, during the October 2015 Board hearing, the undersigned VLJ identified the issues on appeal, explained the concept of service connection and new and material evidence and asked questions designed to elicit relevant evidence.  The VLJ also identified potential evidentiary defects.  These actions comply with 38 C.F.R. § 3.103 and supplement VCAA.

Finality

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  See 38 C.F.R. § 3.156(c)(1).  

With respect to the claim of service connection for PTSD, a June 2006 rating decision denied the claim for lack of verified stressors and lack of in-service manifestations.  A December 2006 rating decision reconsidered the June 2006 decision after the Veteran submitted additional service treatment records.  Again, the December 2006 rating decision found no verified stressors and no treatment for or a diagnosis of PTSD or any other chronic mental conditions subject to service connection.

There is no letter of record which notifies the Veteran of the December 2006 rating decision.  However, the law presumes the regularity of the administrative process in the absence of clear evidence to the contrary.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (quoting Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  There is nothing of record suggesting that the Veteran was not notified of the December 2006 rating decision.  Accordingly, the presumption of regularity has not been rebutted.  

The Veteran did not appeal the December 2006 decision, nor did he submit new and material evidence within a year of the decision.  The May 2010 decision on appeal herein denied service connection for PTSD on the basis that there was no new and material evidence submitted.

After the issuance of the December 2006 rating decision, VA received official service department records that had not been previously associated with the claims file.  See records received in February 2015 from the Defense Personnel Records Information Retrieval System.  These records are relevant as to whether the Veteran served in combat, which could potentially relax the requirement for a verified stressor.  Therefore, they constitute relevant, official service department records that existed but were not associated with the claims file when VA first decided the claim.  Thus, the Board reconsiders, rather than reopens, the August 2005 claim of service connection for PTSD, as decided in the June 2006 and December 2006 rating decisions.  See 38 C.F.R. § 3.156(c).

With respect to the lumbar strain claim, the December 2006 rating decision also reconsidered the June 2006 rating decision after the receipt of additional service treatment records.  The December 2006 rating decision denied service connection on the basis that evidence dated in August 1999 showed that the Veteran was diagnosed with a lumbar sprain due to an automobile accident.  The decision stated that the lumbar sprain existed prior to service and that the evidence failed to show a worsening of a pre-existing condition.  

The service department records received in February 2015 are not pertinent to whether the Veteran was injured prior to his active duty in 2004 and 2005 or whether service aggravated his back injury.  Nor are they pertinent to in-service manifestations, a current disability or a nexus.  Accordingly, the December 2006 rating decision is not reconsidered.

At the time of the December 2006 rating decision, there was evidence in the record that the Veteran had a chronic lumbar strain with pain and stiffness, decreased range of motion and normal X-Ray results.  See September 2005 VA examination report.  There was also evidence that such a diagnosis was due to injuries sustained in a motor vehicle accident in 1999.  Service treatment records were of record in December 2006 showing that the Veteran complained of low back pain after a motor vehicle accident in February 2004.  The injury was deemed to have been in the line of duty.  The service treatment records also show the spine was found to be normal in the clinical evaluation upon separation from service.  The Veteran's lay statements were also of record, in the form of the histories he gave in connection in-service treatment and an August 2005 private evaluation.  In other words, there was evidence of a current disability and an in-service injury, but VA found there to be no nexus between the two.  There was also evidence of a pre-existing lumbar strain prior to active duty in 2003, but no evidence of permanent worsening.  

Evidence received since the December 2006 rating decision includes treatment records which show mild multilevel degenerative facet disease in the lumbar spine and spondylosis at T9-T10.  See e.g. January 2011 report of CT of the abdomen.  The Veteran also testified in the Board hearing that he had therapy for his back, however he did not specify when the therapy was administered or whether the therapy was for his lumbar versus his cervical spine.  He further testified that he was scheduled to have private surgery on his back.

Based on the above evidence, the Board finds that new and material evidence has not been received to reopen the claim of service connection for a lumbar strain.  All of the evidence received since the December 2006 rating decision is redundant or cumulative of the evidence that was previously considered by the RO at the time of such decision.  The Veteran's history of injury in the in-service car accident was asserted prior to the December 2006 rating decision, and his claim itself is a lay statement alleging a link between his current lumbar strain and the Veteran's service.  Thus, his lay assertions of a link between service and a current lumbar strain were already considered.  

Moreover, the Veteran has not submitted any evidence since the December 2006 rating decision that support a link between his in-service injury and chronic lumbar strain, other than his lay testimony.  The evidence that he did submit consists largely of medical records that identify a different diagnosis of the lumbar spine, and, thus, support the new lumbar spine disability claim.  The Veteran's testimony in the Board hearing that he had therapy for his back and was scheduled to have surgery for his back is evidence only of a current disability.  As the RO's denial considered that the Veteran had established a current chronic lumbar spine disability, the additional evidence does not cure a prior evidentiary defect (i.e. the nexus); it is merely cumulative evidence.

For the foregoing reasons, the evidence submitted since December 2006 rating decision is cumulative of the evidence already of record and does not relate to any of the bases for the prior denial.  The evidence is therefore not new and material and reopening of the claim is not warranted.  The benefit-of-the-doubt doctrine is not for application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (the benefit-of-the-doubt doctrine is not applicable to applications to reopen a claim unless the threshold burden of submitting new and material evidence has been met).

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) in addition to those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD in conformance with established criteria; (2) a link, established by medical evidence, between a veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. §§ 3.304(f), 4.125 (2015) (requiring PTSD diagnoses to conform to the criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (5th ed.) (DSM-5)); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  

A veteran must present "credible supporting evidence" establishing the occurrence of a recognizable stressor during service.  See 38 C.F.R. § 3.304(f).  The evidence necessary to establish this element varies depending on whether the veteran "engaged in combat with the enemy."  West v. Brown, 7 Vet. App. 70, 76 (1994).  If the veteran engaged in combat with the enemy, the claimed stressor is related to that combat, and the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, then, in the absence of clear and convincing evidence to the contrary, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  

In a regulation effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

If a claimed stressor is not related to combat or fear of hostile or military activity, a veteran's lay statements alone are not sufficient to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the record must contain service records or other corroborative evidence substantiating the veteran's testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The Board need not accept a non-combat veteran's lay statements asserting that an event (as opposed to medical symptoms) actually occurred, even though there is no "affirmative documentary evidence provid[ing] otherwise."  Rather, all the evidence of record, including the absence of documentation in the military records, must be weighed in determining whether an event actually occurred.  Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010); compare Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (finding that it was impermissible for the Board to find a veteran's lay statements regarding his medical symptoms not credible merely because there was no "confirmatory medical evidence").  


Analysis

A review of the evidence shows a February 2013 QTC PTSD examination was conducted.  As a result of the examination, the Veteran was given diagnoses of PTSD and Depressive Disorder NOS.  The examiner stated that the Veteran reported two stressors that were adequate to support a diagnosis of PTSD and that were related to the Veteran's fear of hostile military or terrorist activity.  The first was that on a convoy, a sergeant made the convoy run over and kill some children.  The Veteran claimed that there were about 1,000 children in the street begging for food and water at the time.  The second claimed stressor was that as the Veteran was riding through neighborhoods, he would hear the sound of bullets hitting the vehicles all the time.

After a review of the evidence, the Board finds that service connection for PTSD is warranted.  According to his Form DD-214, the Veteran served in Iraq from April 2003 until August 2003.  The Veteran's Military Occupational Specialty (MOS) was a military police officer.  The Board finds one of the claimed stressors, namely that as the Veteran he heard the sound of bullets hitting his vehicle, to be consistent with the places, types, and circumstances of that Veteran's service.  As the Veteran has a current diagnosis of PTSD, and as a psychologist with whom VA has contracted confirms that the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity, service connection is established.


ORDER

Service connection for PTSD is granted.

The application to reopen the claim of service connection for a lumbar strain is denied.


REMAND

The Board finds that further development is necessary before deciding the Veteran's claims.  With respect to service connection for a lumbar disorder, other than lumbar strain, as this is treated as a new claim, the AOJ has not had the opportunity to fully develop the claim, and it has not adjudicated the issue on the merits.  Moreover, because the Veteran claims that his back disorder is due to a motor vehicle accident he sustained in service, a VA examination should be provided.

With respect to service connection for left hand weakness, since the last adjudication by the AOJ, and prior to certification to the Board, additional evidence was received that is pertinent to the Veteran's claim.  Specifically, VA treatment records were associated with the file since July 2013.  These treatment records show a January 2014 X-ray report of the left hand.  Since the X-ray report was not considered by the AOJ in previous records, it is new relevant evidence.  Given that the Veteran has not waived his right to have the AOJ review the new evidence in the first instance, remand is necessary.  38 C.F.R. § 19.37 (a) (2015).

Additionally, service treatment records for June 2004 show that the Veteran complained of persistent left wrist and finger weakness after being deployed in Iraq in April 2003 and injuring his wrist lifting sand bags and in a motor vehicle accident.  An August 2004 service examination revealed left hand weakness and decreased light touch of the thumb.  The Board notes that the Veteran's claim of service connection for the left hand is not limited to an arthritis disability.  The AOJ should also adjudicate the claim on the basis of a nerve disability as well.

Additionally, since the last adjudication by the AOJ, and prior to certification to the Board, additional evidence was received that is pertinent to the Veteran's claim of service connection of the cervical spine and the left and right knees.  Specifically, VA treatment records were associated with the file in October 2014.  These treatment records note that the Veteran has a history of C5-6, C6-7 arthritis, and they contain an X-ray report in which mild degenerative joint disease of the bilateral knees was found.  As these findings of specific pathology for the Veteran's neck disability and arthralgia of the knees have not been indicated in previous records, the records are new relevant evidence.  Given that the Veteran has not waived his right to have the AOJ review the new evidence in the first instance remand is necessary.  38 C.F.R. § 19.37 (a) (2015).



Accordingly, the case is REMANDED for the following action:

1.  With respect to the lumbar spine claim, conduct any development of records that the AOJ deems appropriate.

2.  Then, schedule the Veteran for a VA lumbar spine examination to determine the nature of any lumbar disability of record as of November 2009 to the present, to include multilevel degenerative facet disease, and to obtain an opinion as to whether such is possibly related to service.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current disability of the lumbar spine arose during service or is otherwise related to service, to include as due to a motor vehicle accident in-service.  A rationale for all opinions expressed should be provided. 

3.  The AOJ must readjudicate the issues of service connection of the left hand, cervical spine, and right and left knees and issue a Supplemental Statement of the Case.  The AOJ should adjudicate the issue of service connection for a left hand disability on the basis of left thumb numbness, in addition to any other applicable basis. 

4.  If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


